DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites "... a weak adhesive section” whereas, the term weak is not asserted with reference to any other material and/or feature in the claim nor is it adequately expressed by a measure of force in Applicant's disclosure, therefore it is unclear to what extent the term weak should be considered. The term weak is relative and may differ, depending on preference or customs. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-… is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim 9,348,450.
Regarding claim 1, Kim discloses a portable information device (Fig 1) comprising: a first chassis member (300); a second chassis member (400) foldably connected to the first chassis member (Fig 1); a first support plate (211) fastened to the first chassis member (Fig 3); a second support plate (221) fastened to the second chassis member and located adjacent to the first support plate (Fig 3); a display (110) having a back surface (back surface of 110) supported by respective front surfaces of the first support plate and the second support plate (Fig 3), the display including a folding area (115, Fig 2) that is folded when the first chassis member and the second chassis member are folded towards one another (Fig 9c); (215 including 225 Fig 2), and fastens the first support plate and the second support plate and the display together (Figs 2, 3), wherein an area (area between 215 and 225) of the adhesive member that overlaps with at least the folding area (Fig 2) includes a ‘weak’ adhesive section (middle section between 215 and 225 - less adhesive material therebetween, Fig 2) in which an adhesive force of the adhesive member with the respective front surfaces of the first support plate and the second support plate, and with the back surface of the display (force that allows the coupling of first/second surfaces and back of display), is lower than another section of the adhesive member (weak adhesive section lacks/missing adhesive material, therefore exudes less/lower adhesive force).
Regarding claim 2, Kim discloses the portable information device according to claim 1, wherein the adhesive force in the weak adhesive section is provided by the adhesive member having a non-adhesive portion with no adhesive applied thereto (Figs 2, 3).
Regarding claim 12, Kim discloses the portable information device according to claim 1, wherein, in the weak adhesive section, the adhesive force on both ends of the folding area in a longitudinal direction is higher than the .

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3. The portable information device according to claim 1, wherein the adhesive force in the weak adhesive section is provided by an adhesive surface of the adhesive member having a non-adhesive portion covered with a masking material that removes an adhesive force from the non-adhesive portion.
**The specific teaching of claim 3, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record
Claim 4. The portable information device according to claim 1, wherein the adhesive force in the weak adhesive section is provided by an adhesive having lower adhesiveness than the another section.
**The specific teaching of claim 4, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.

**The specific teaching of claim 5, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 6. The portable information device according to claim 1, wherein, in the weak adhesive section, the adhesive force of the adhesive member on one of the back surface of the display and the respective front surfaces of the first support plate and the second support plate, is lower than an adhesive force of the adhesive member on another one of the back surface and respective from surfaces. 
**The specific teaching of claim 6, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 7-9 depend, either directly or indirectly, from claim 6 and are therefore allowable for at least the same reasons
Claim 10. The portable information device according to claim 2, wherein the weak adhesive section includes a first area adhering to a side of the first support plate 
**The specific teaching of claim 10, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
Claim 11. The portable information device according to claim 2, wherein the weak adhesive section includes a first area adhering to a side of the first support plate and a second area adhering to a side of the second support plate with reference to a boundary between the first support plate and the second support plate, the first area and the second area each have a plurality of holes with no adhesive applied thereto, and the holes are the non-adhesive portion.
**The specific teaching of claim 11, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                April 21, 2021